             Case 1:20-cv-00298-LY Document 41 Filed 06/01/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

                                                 §
DR. JEROME CORSI and                             §      CIVIL ACTION NO. 1:20-CV-00298-LY
LARRY KLAYMAN,                                   §
                                                 §
                Plaintiffs,
                                                 §
       vs.                                       §      [PROPOSED] SCHEDULING ORDER
                                                 §
INFOWARS, LLC, FREE SPEECH                       §
SYSTEMS, LLC, ALEX E. JONES,                     §
DAVID JONES, and OWEN SHROYER,                   §
                                                 §
                Defendants.                      §



       Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following

scheduling order.

       IT IS ORDERED THAT:

       1. The parties shall file all amended or supplemental pleadings and shall join additional

parties on or before _November 1, 2020___.

       2. All parties asserting claims for relief shall file and serve on all other parties their

designation of potential witnesses, testifying experts, and proposed exhibits, and shall serve on all

other parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B)

on or before __November 1, 2020__. Parties resisting claims for relief shall file and serve on all

other parties their designations of potential witnesses, testifying experts, and proposed exhibits,

and shall serve on all other parties, but not file, the materials required by Federal Rule of Civil

Procedure 26(a)(2)(B) on or before ___December 1, 2020___. All designations of rebuttal experts

shall be filed and served on all other parties not later than 14 days of receipt of the report of the
opposing expert, and the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) for
           Case 1:20-cv-00298-LY Document 41 Filed 06/01/20 Page 2 of 3




such rebuttal experts, to the extent not already served, shall be served, but not filed, on all other

parties not later than 14 days of receipt of the report of the opposing expert.

       3. The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before ___October 15, 2020__, and each opposing party shall respond, in

writing, on or before ____October 30, 2020__. All offers of settlement are to be private, not filed,

and the Court is not to be advised of the same. The parties are further ORDERED to retain the

written offers of settlement and responses as the Court will use these in assessing attorney’s fees

and court costs at the conclusion of trial.

       4. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

filed on or before _November 13, 2020_.

       5. Any objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, not later than 14 days of receipt of the written report of

the expert’s proposed testimony or not later than 14 days of the expert’s deposition, if a deposition

is taken, whichever is later. The failure to strictly comply with this paragraph will be deemed

a waiver of any objection that could have been made pursuant to Federal Rule of Evidence

702.

       6. The parties shall complete discovery on or before __March 1, 2021_. Counsel may, by
agreement, continue discovery beyond the deadline, but there will be no intervention by the Court

except in extraordinary circumstances, and no trial setting will be vacated because of information

obtained in post-deadline discovery.

       7. All dispositive motions shall be filed and served on all other parties on or before

___April 1, 2021_ and shall be limited to 20 pages. Responses shall be filed and served on all other

parties not later than 14 days after the service of the motion and shall be limited to 20 pages. Any

replies shall be filed and served on all other parties not later than 14 days after the service of the

response and shall be limited to 10 pages, but the Court need not wait for the reply before ruling
on the motion.
           Case 1:20-cv-00298-LY Document 41 Filed 06/01/20 Page 3 of 3




       The parties shall not complete the following paragraph 8. It will be completed by the

Court at the initial pretrial conference to be scheduled by the Court.

       8. This case is set for final pretrial conference, in chambers, on the __________ day of

________________________________, 20_________, at _______________ and ____________

trial in the month of _______________________________ 20__________. The final pretrial

conference shall be attended by at least one of the attorneys who will conduct the trial for each of

the parties and by any unrepresented parties. The parties should consult Local Rule CV-16(e)

regarding matters to be filed in advance of the final pretrial conference.



SIGNED this _________ day of ____________________________, 20__________.


                                              ______________________________________
                                              LEE YEAKEL
                                              UNITED STATES DISTRICT JUDGE
